

THE SECURITIES REPRESENTED HEREBY AND ISSUABLE UPON CONVERSION HEREOF HAVE NOT
BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933 (THE “ACT”) OR QUALIFIED UNDER
APPLICABLE STATE SECURITIES LAWS (THE “LAWS”) AND MAY NOT BE OFFERED, SOLD OR
OTHERWISE TRANSFERRED, PLEDGED OR HYPOTHECATED IN THE ABSENCE OF AN EFFECTIVE
REGISTRATION STATEMENT FOR THE SECURITIES UNDER THE ACT OR QUALIFICATION UNDER
THE LAWS UNLESS SUCH REGISTRATION AND QUALIFICATION IS NOT THEN REQUIRED UNDER
THE CIRCUMSTANCES OF SUCH OFFER, SALE, TRANSFER, PLEDGE OR HYPOTHECATION.
 
THESE SECURITIES ARE SUBJECT TO AND TRANSFERABLE ONLY UPON COMPLIANCE WITH THE
TERMS AND CONDITIONS SET FORTH HEREIN.
 
CONVERTIBLE PROMISSORY NOTE
 
$500,000.00                                                                                 February
12, 2008


This Convertible Promissory Note (this “Note”) is made and delivered pursuant to
the terms of that certain Agreement and Plan of Reorganization dated the date
hereof and entered into by and among Cellegy Pharmaceuticals, Inc., a Delaware
corporation (“Cellegy”), Adamis Pharmaceuticals Corporation, a Delaware
corporation (“Adamis”), and Cellegy Holdings, Inc., a Delaware corporation and
wholly-owned subsidiary of Cellegy (the “Merger Agreement”).


1. Obligation. For value received, Adamis promises to pay to Cellegy, at such
address as Cellegy may from time to time designate, the sum of Five Hundred
Thousand Dollars ($500,000), together with interest on the outstanding principal
amount for the period commencing on the date of this Note until such principal
is paid in full at a rate per annum equal to ten percent (10.0%) (the “Interest
Rate”), calculated on the basis of a 365-day year and actual days elapsed
(including the first day, but excluding the last day) occurring in the period
for which such interest is payable. All interest shall accrue hereunder and be
payable on the Maturity Date (as defined below).


2. Payment Dates. Unless converted prior thereto, Adamis shall make payment in
full of all unpaid principal, interest and other amounts owed under this Note on
the Maturity Date. The “Maturity Date” means the first to occur of (i) the date
of the termination of the Merger Agreement (a) by Adamis for any reason other
than Cellegy’s failure to satisfy its closing conditions or (b) by Cellegy due
to Adamis’ failure to satisfy its closing conditions, or (ii) the later of (a)
the sixteenth month anniversary of the date of this Note or (b) the date that is
two business days following the first date on which all of the notes issued to
Imperium Master Fund, Ltd. (“Imperium”) pursuant to the Securities Purchase and
Loan Agreement dated December 21, 2007 by and between Adamis and Imperium
(collectively, the “Imperium Notes”) have been repaid in full, including any
default interest thereon, and are no longer outstanding. Each payment payable by
Adamis hereunder shall be made without set-off or counterclaim and shall be free
and clear of any restrictions or conditions of any nature.
 
 

1

--------------------------------------------------------------------------------


 
3. Prepayment. Adamis shall make all payments that may be due hereunder in
lawful money of the United States of America, and may prepay any and all
principal and interest at any time without penalty, upon prior notice to
Cellegy.


4. Default. The occurrence of any of the following shall constitute an “Event of
Default” under this Note:


a. delivery by Cellegy of a notice of default to Adamis following Adamis’
failure to pay any amount when due under this Note, if such default is not cured
within twenty (20) business days after delivery of such notice;


b. a material default in the due performance or observance of any of Adamis’
material obligations under this Note, or a material breach of any material
representation or warranty of Adamis under this Note, in each case which is not
cured within twenty (20) business days after delivery of notice from Cellegy;


c. Adamis shall (any of the foregoing referred to as an “Insolvency Event”):



 
(i)
apply for or consent to the appointment of a trustee, receiver, sequestrator or
other custodian for Adamis or for any substantial part of its property, or make
a general assignment for the benefit of its creditors;

 

 
(ii)
in the absence of such application or consent, acquiesce in, or permit or suffer
to exist, the involuntary appointment of a trustee, receiver, sequestrator or
other custodian for Adamis or for a substantial part of its property, and such
trustee, receiver, sequestrator or other custodian shall not be discharged
within forty-five (45) days;

 

 
(iii)
permit the involuntary commencement of, or voluntarily commence, any insolvency
proceedings under any bankruptcy or insolvency laws of the United States or any
State thereof, or other similar laws, rules or regulations of such
jurisdictions, covering the protection of creditors’ rights or the relief of
debtors. (“Insolvency Laws”), or permit the involuntary commencement of, or
voluntarily commence, any dissolution, winding up or liquidation proceeding, in
each case, by or against Adamis, provided that, if not commenced by Adamis, such
proceeding shall be consented to or acquiesced in by Adamis, or shall result in
the entry of an order for relief or shall remain undismissed for more than
forty-five (45) days; or

 

 
(iv)
take any corporate action authorizing any of the foregoing.

 
Upon the occurrence of an Event of Default, (1) if and only if the Imperium
Notes have been repaid in full, including any default interest, and are no
longer outstanding, then, with notice to Adamis, Cellegy may declare all sums
hereunder to be immediately due and payable, whereupon such principal and other
obligations shall become and be immediately due and payable, in each case,
without notice, demand, presentment or other action of any kind, all of which
are hereby expressly and irrevocably waived by Adamis, or (2) if the Imperium
Notes remain outstanding, Cellegy may convert the Obligations as contemplated by
Section 7.2 hereof.
 
 

2

--------------------------------------------------------------------------------


 
5. Interest on Overdue Amounts; Limitation on Interest. Adamis agrees that upon
the occurrence of an Event of Default, in lieu of the interest payable under
Section 1 above, the outstanding principal balance shall immediately begin to
accrue interest at a rate equal to the Interest Rate plus five percent (5%) per
annum, commencing on the date of the Event of Default and continuing until paid
in full. In no event, however, shall the default interest rate exceed the
maximum amount permitted by law. Nothing in this Note or any document securing
payment hereof is to be construed as requiring payment of interest at a rate in
excess of the maximum rate permitted to be charged under the laws of the State
of California. Neither Adamis nor any other party who may hereafter become
liable or responsible for the payment of this Note shall be required to pay
interest on this Note at a rate which exceeds the maximum rate permitted by
California law. If by the terms of this Note Adamis is at any time required or
obligated to pay interest on the principal amount of this Note at a rate in
excess of such maximum rate, the rate of interest under this Note shall be
deemed to be immediately reduced to such maximum rate and the interest payable
shall be computed at a maximum rate and all prior interest payments in excess of
such maximum rate shall be applied and shall be deemed to have been payments in
reduction of the principal balance of this Note.


6. Representations and Warranties of Adamis. Adamis represents and warrants to
Cellegy as follows: (a) Adamis has received from Cellegy on the date hereof the
cash proceeds of the Loan in the original principal amount stated above, by wire
transfer of such amount to an account designated in writing by Adamis; and (b)
this Note constitutes the legal, valid and binding obligation of Adamis,
enforceable against Adamis in accordance with its terms, except to the extent
that the enforceability thereof may be limited by or subject to bankruptcy or
Insolvency Laws or moratorium or other similar laws now or hereafter in effect
affecting creditors’ right generally.


7. Conversion.
 
7.1 Mandatory Conversion. In the event the Effective Time of the Merger (as
defined in the Merger Agreement) precedes the Maturity Date, immediately prior
to the Effective Time all principal, interest and other amounts due Cellegy
hereunder (collectively, the “Obligations”) shall, without any further action by
Cellegy, automatically convert into a number of fully-paid and nonassessable
shares of Adamis common stock (the “Conversion Shares”) equal to the amount of
the Obligations divided by $0.50 (such price referred to as the “Conversion
Price”).
 
(a) Optional Conversion Following Event of Default. Following the occurrence of
an Event of Default, if Adamis does not timely pay the Obligations, then at any
time thereafter Cellegy may, by notice to Adamis (a “Conversion Notice”),
convert the Obligations into the number of Conversion Shares equal to the total
amount of the Obligations, divided by the Conversion Price.
 
 

3

--------------------------------------------------------------------------------


 
7.2 Conversion Procedure. In the event of an optional conversion pursuant to
Section 7.2 hereof, within five (5) business days of the delivery by Cellegy of
a Conversion Notice, Adamis shall deliver to Cellegy a notice specifying the
Conversion Price, describing in reasonable detail the manner in which the
Conversion Price was calculated, and shall provide such additional information
as Cellegy may reasonably request concerning the facts relating to the
determination of the Conversion Price. Upon the conversion of this Note pursuant
to Section 7.2 hereof and return by Cellegy of this Note to Adamis for
cancellation, Adamis at its expense will issue and deliver to Cellegy a
certificate (bearing such legends as are required by applicable state and
federal securities laws in the opinion of counsel to Adamis) for the number of
full shares of Common Stock issuable upon such conversion. Upon conversion, this
Note shall be canceled and discharged in full and no further amounts shall be
due hereunder.
 
7.3 No Fractional Shares. No fractional Conversion Shares shall be issued upon
conversion of this Note. In lieu of Adamis issuing any fractional shares to
Cellegy upon the conversion of this Note, Adamis shall pay to Cellegy the amount
of outstanding principal and interest hereunder that is not so converted.
 
7.4 Adjustments to Shares. If the capital stock issuable upon conversion of this
Note shall be changed into the same or a different number of shares of any other
class or classes of stock, whether by stock split, stock dividend, capital
reorganization, reclassification, merger or other corporate combination, or
other similar transaction, the conversion price of this Note then in effect
shall, concurrently with the effectiveness of such reorganization or
reclassification, be proportionately adjusted so that this Note shall be
convertible into, in lieu of the number of shares of capital stock which the
holders would otherwise have been entitled to receive, a number of shares of
such other class or classes of stock equivalent to the number of shares of
capital stock that would have been received by Cellegy immediately following
such change if Cellegy had converted this Note immediately prior to such change.
 
8. Acknowledgment, Representations and Warranties of Cellegy. Cellegy
understands and acknowledges that neither this Note nor the Conversion Shares
have been registered under the Securities Act of 1933, as amended (the “Act”),
or any state securities laws. Cellegy hereby represents and warrants to Adamis
that:
 
8.1 This Note and, if applicable, the Conversion Shares (collectively, the
“Securities”) have been acquired by Cellegy for investment and not with a view
to the sale or other distribution thereof within the meaning of the Act, and
Cellegy has no present intention of selling or otherwise disposing of all or any
portion of the Securities.
 
8.2 Cellegy has acquired the Securities for Cellegy’s own account only, and no
other person or entity has any beneficial ownership in the Securities.
 
8.3 Cellegy is capable of evaluating the merits and risks of any investment in
the Securities, is financially capable of bearing a total loss of this
investment and has either (i) a preexisting personal or business relationship
with Adamis or its principals or (ii) by reason of Cellegy’s business or
financial experience, has the capacity to protect its own interest in connection
with this investment.
 
 

4

--------------------------------------------------------------------------------


 
8.4 Cellegy has had access to all information regarding Adamis, its present and
prospective business, assets, liabilities and financial condition that Cellegy
considers important to making the decision to acquire the Securities and has had
the opportunity to ask questions of and receive answers from Adamis’
representatives concerning an investment in the Securities and to obtain any and
all documents requested in order to supplement or verify any of the information
supplied.
 
8.5 Cellegy understands that the Securities are deemed restricted securities
under the Act and may not be resold unless they are registered under the Act and
qualified under any applicable state securities law, or unless sale, transfer or
other Disposition of the Securities is exempt from such registration and
qualification requirements, and Cellegy will not make any sale or other
disposition of any of the Securities unless such sale or disposition is so
registered or exempt. Cellegy is familiar with Rule 144 promulgated under the
Act and understands that Rule 144 may prohibit or restrict subsequent resale,
transfer or disposition of the Conversion Shares. Cellegy understands that no
public market now exists for any of the securities issued by Adamis and that
Adamis has made no assurances that a public market will ever exist for any of
Adamis’ securities.
 
9. Subordination. The indebtedness evidenced by this Note is subordinated in
right of payment to the prior payment in full of any indebtedness of Adamis
outstanding as of the date hereof and Senior Indebtedness. “Senior Indebtedness”
shall mean, unless expressly subordinated to or made on a parity with the
amounts due under this Note, all amounts due in connection with (a) indebtedness
of Adamis to banks or other lending institutions regularly engaged in the
business of lending money, and (b) any such indebtedness or any debentures,
notes or other evidence of indebtedness issued in exchange for such Senior
Indebtedness, or any indebtedness arising from the satisfaction of such Senior
Indebtedness by a guarantor.
 
9.1 Insolvency Proceedings. If there shall occur any receivership, insolvency,
assignment for the benefit of creditors, bankruptcy, reorganization, or
arrangements with creditors (whether or not pursuant to bankruptcy or other
insolvency laws), sale of all or substantially all of the assets, dissolution,
liquidation, or any other marshaling of the assets and liabilities of Adamis,
(a) no amount shall be paid by Adamis in respect of the principal of, interest
on or other amounts due with respect to this Note at the time outstanding,
unless and until the principal of and interest on the Senior Indebtedness then
outstanding shall be paid in full, and (b) no claim or proof of claim shall be
filed by or on behalf of Cellegy which shall assert any right to receive any
payments in respect of the principal of and interest on this Note except subject
to the payment in full of the principal of and interest on all of the Senior
Indebtedness then outstanding.
 
9.2 Default on Senior Indebtedness. If there shall occur an event of default
which has been declared in writing with respect to any Senior Indebtedness, as
defined therein, or in the instrument under which it is outstanding, permitting
the holder to accelerate the maturity thereof and Cellegy shall have received
written notice thereof from the holder of such Senior Indebtedness, then, unless
and until such event of default shall have been cured or waived or shall have
ceased to exist, or all Senior Indebtedness shall have been paid in full, no
payment shall be made in respect of the principal of or interest on this Note
unless within one hundred eighty (180) days after the happening of such event of
default the maturity of such Senior Indebtedness shall not have been
accelerated. Not more than one notice may be given to Cellegy pursuant to the
terms of this Section 9.2 during any 360 day period.
 
 

5

--------------------------------------------------------------------------------


 
9.3 Further Assurances. By acceptance of this Note Cellegy agrees to execute and
deliver customary forms of subordination agreement requested from time to time
by the holders of Senior Indebtedness and, as a condition to Cellegy’s rights
hereunder, Adamis may require that Cellegy execute such forms of subordination
agreement, provided that such forms shall not impose on Cellegy terms less
favorable than those provided herein.
 
10. Governing Law. This Note shall be governed by and construed under the laws
of the State of Delaware, excluding its conflicts of laws rules.
 
11. Notice. All notices or other communications required or given hereunder
shall be in writing and shall be deemed effectively given when presented
personally or on the date of receipt (or refusal of delivery) if sent by courier
service or U.S. Mail (certified or registered, postage prepaid, return receipt
requested) to the parties at the addresses given below or such other addresses
as the parties may hereafter designate in writing. The date shown on the
courier’s confirmation of delivery or return receipt shall be conclusive as to
the date of receipt.
 
                if to Cellegy:
 
2085B Quaker Point Road
Quakertown, PA 18951
Attention: Chief Executive Officer
Telephone No.: (215) 529-6084
Facsimile No.: (215) 529-6086


with a copy to:


C. Kevin Kelso
Weintraub Genshlea Chediak
400 Capitol Mall, 11th Floor
Sacramento, California 95814
Telephone: (916) 558-6000
Fax: (916) 446-1611 
Email: kkelso@weintraub.com


if to Adamis:


Adamis Pharmaceuticals Corporation
2658 Del Mar Heights Road, #555
Del Mar, CA 92014
Attention: President
Telephone No.: (858) 401-3984

 

6

--------------------------------------------------------------------------------


 
with a copy to:


Cooley Godward Kronish LLP
4401 Eastgate Mall
San Diego, CA 92121
Attention: Patrick Loofbourrow, Esq.
Telephone No.: (858) 550-6000
Facsimile No.: (858) 550-6420


12. Severability. If any provision or any word, term, clause or part of any
provision of this Note shall be invalid or unenforceable for any reason, the
same shall be ineffective, but the remainder of this Note and of the provision
shall not be affected and shall remain in full force and effect.
 
13. Waivers. The holder of this Note may accept late or partial payments even
though they are marked "payment in full," without losing, prejudicing or waiving
any rights hereunder or otherwise available to holder at law or in equity. The
granting without notice of any extension or extensions of time for payment of
any sum or sums due hereunder, or for the performance of any covenants or
agreements hereof, or the taking or release of other or additional security,
shall in no way release or discharge the liability of Adamis or any surety,
guarantor or endorser. A waiver by the holder of this Note or failure to enforce
any covenant or condition of this Note, or to declare any default hereunder,
shall not operate as a waiver of any subsequent default or affect the right of
the holder of this Note to exercise any right or remedy not expressly waived in
writing. Any of the terms or conditions of this Note may be waived by Cellegy,
but no such waiver shall affect or impair the rights of Cellegy to require
observance, performance, or satisfaction, either of that term or condition as it
applies on a subsequent occasion or of any other term or condition of this Note.
Adamis hereby unconditionally and irrevocably waives notice of acceptance,
presentment, notice of nonpayment, protest, notice of protest, suit and all
other conditions precedent in connection with the delivery, acceptance,
collection and/or enforcement of this Note or any collateral or security
therefor or any guarantees hereof.
 
14. Dispute Resolution. The provisions of the Merger Agreement governing
resolution of disputes shall apply with respect to any dispute, claim or
proceeding arising under or relating to this Note, and such provisions are
hereby incorporated by reference. In any action arising out of relating to this
Note, the prevailing party shall be entitled to recover from each other party
all of its attorneys fees and costs, in addition to costs and expenses otherwise
allowed by law, and Adamis agrees to pay all of Cellegy’s reasonable costs and
expenses, including reasonable attorneys’ fees, that may be incurred in forcing
or protecting Cellegy’s rights or interests hereunder.
 
15. Cumulative Remedies. Upon any Event of Default under this Note, the holder
hereof, at its option, may exercise any right or remedy available to it
hereunder, and all available rights and remedies shall be cumulative, including
those available hereunder and available at law or in equity.
 
16. General Provisions. No amendment, modification, change, waiver or discharge
shall be effective unless evidenced by an instrument in writing and signed by
the party against whom enforcement of any waiver, amendment, change,
modification or discharge is sought. The provisions of this Note shall be
binding upon and inure to the benefit of the heirs, personal representatives,
successors and assigns of the Adamis and Cellegy.
 
 

7

--------------------------------------------------------------------------------


 
17. Commercial Purpose. The indebtedness evidenced by this Note is incurred by
Adamis solely for commercial purposes, and not for personal, family or household
purposes.
 
[SIGNATURE PAGE DIRECTLY FOLLOWS THIS PAGE]
 
 

8

--------------------------------------------------------------------------------




In Witness Whereof, the parties below have executed this Note as of the date and
year first above written.
 
 
ADAMIS PHARMACEUTICALS CORPORATION
       
By:
/s/ Dennis J. Carlo
Name:
Dennis J. Carlo
Title:
President/CEO

 
CELLEGY PHARMACEUTICALS, INC.
       
By:
/s/ Richard C. Williams
Name:
Richard C. Williams
Title:
Chief Executive Officer

 
 

9

--------------------------------------------------------------------------------




